Exhibit 10.2

 

WARRANT TO PURCHASE COMMON STOCK

 

NEITHER THE SECURITIES REPRESENTED BY THIS INSTRUMENT NOR THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS INSTRUMENT HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND NONE
OF SUCH SECURITIES MAY BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH ACT AND SUCH LAWS. ANY SALE
OR OTHER TRANSFER NOT IN COMPLIANCE WITH SUCH ACT AND SUCH LAWS WILL BE VOID.

 

WARRANT

to purchase

Up to 1,683,952

Shares of Common Stock

 

of TVI CORPORATION

 

Issue Date: November 20, 2008

 

1.                                       Definitions. Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction with unaffiliated third parties or party that requires
the approval of the Company’s stockholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

 

“Charter” means the charter of the Company, as amended or supplemented from time
to time.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Company” means TVI Corporation, a Maryland corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” has the meaning set forth in Section 2.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Financing Agreement” means that certain Amended and Restated Financing and
Security Agreement dated February 22, 2008 (as amended by First Amendment to
Amended and Restated Financing and Security Agreement dated July 3, 2008 and as
amended, restated, modified, substituted, extended, and renewed from time to
time) by and among the Company, Capa Manufacturing Corp, Safety Tech
International, Inc., Signature Special Event Services, Inc., and Branch Banking
and Trust Company.

 

“Forbearance Agreement” means that certain Limited Forbearance Agreement, dated
as of November 20, 2008, as amended, restated, modified, substituted, extended
and renewed from time to time, by and among the Company, Capa Manufacturing
Corp, Safety Tech International, Inc., Signature Special Event Services,

 

--------------------------------------------------------------------------------


 

Inc., and Branch Banking and Trust Company.

 

“Issue Date” means the date of this Warrant.

 

“Market Price” means, with respect to shares of Common Stock, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which
shares of Common Stock are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose. “Market Price” shall be determined without reference to after hours or
extended hours trading. If shares of Common Stock are not listed and traded in a
manner that the quotations referred to above are available for the period
required hereunder, the Market Price per share of Common Stock shall be deemed
to be the fair market value per share of such security as determined in good
faith by the Board of Directors which determination shall be conclusive evidence
of such fair market value. For the purposes of determining the Market Price on
the “trading day” preceding, on or following the occurrence of an event,
(i) that trading day shall be deemed to commence immediately after the regular
scheduled closing time of trading on the New York Stock Exchange or, if trading
is closed at an earlier time, such earlier time and (ii) that trading day shall
end at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Obligations” has the meaning ascribed to it in the Financing Agreement.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.

 

“Term Loan” has the meaning ascribed to it in the Financing Agreement.

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer, and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.

 

“Vesting Date” has the meaning set forth in Section 13(A).

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Warrant” means this Warrant, issued pursuant to the Forbearance Agreement.

 

2.                                      Number of Shares; Exercise Price. This
certifies that, for value received, the Branch Banking and Trust Company, a
North Carolina banking corporation, or its permitted assigns (the “Warrantholder
“) is entitled, upon the terms and subject to the conditions hereinafter set
forth, to acquire from the Company, in whole or in part, up to an aggregate of
1,683,952 fully paid and nonassessable shares of Common Stock, at a purchase
price per share

 

2

--------------------------------------------------------------------------------


 

of Common Stock equal to $0.164 per share (the “Exercise Price”).  The number of
shares of Common Stock that are issuable upon exercise of this Warrant (the
“Shares”) and the Exercise Price are subject to adjustment as provided herein,
and all references to “Common Stock,” “Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments.

 

3.                                      Exercise of Warrant; Term. Subject to
Section 2, the right to purchase the Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time after the first business day immediately following the Vesting Date, but
in no event later than 5:00 p.m., Eastern time on the tenth anniversary of the
Vesting Date (the “Expiration Time”), by (A) the surrender of this Warrant and
Notice of Exercise annexed hereto, duly completed and executed on behalf of the
Warrantholder, at the principal executive office of the Company located at the
address set forth in Section 20 (or such other office or agency of the Company
in the United States as it may designate by notice in writing to the
Warrantholder at the address of the Warrantholder appearing on the books of the
Company), and (B) payment of the Exercise Price for the Shares thereby
purchased:

 

(i)                      with the consent of the Company (except as otherwise
provided in this subparagraph (i) below), by having the Company withhold, from
the shares of Common Stock that would otherwise be delivered to the
Warrantholder upon such exercise, shares of Common Stock issuable upon exercise
of the Warrant equal in value to the aggregate Exercise Price as to which this
Warrant is so exercised based on the Market Price of the Common Stock on the
trading day on which this Warrant is exercised and the Notice of Exercise is
delivered to the Company pursuant to this Section 3; provided, however, that
such consent of the Company shall not be required if a registration statement
under the Securities Act registering for resale the shares of Common Stock
issuable upon such exercise either (A) is not effective on the date of such
exercise or (B) if such registration statement is not effective on the date of
such exercise then, in addition to such failure to be effective, such
registration statement has not been effective for at least twenty (20) of the
thirty (30) business days immediately preceding the date of such exercise, or

 

(ii)                       by tendering in cash, by certified or cashier’s check
payable to the order of the Company, or by wire transfer of immediately
available funds to an account designated by the Company.

 

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.

 

4.                                      Issuance of Shares; Authorization;
Listing. Certificates for Shares issued upon exercise of this Warrant will be
issued in such name or names as the Warrantholder may designate, subject (with
respect to transfers of this Warrant) to the limitations on transfer provided in
Section 8, and will be delivered to such named Person or Persons within a
reasonable time, not to exceed three business days after the date on which this
Warrant has been duly exercised in accordance with the terms of this Warrant.
The Company hereby represents and warrants that any Shares issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by the
Warrantholder, income and franchise taxes incurred in connection with the
exercise of this Warrant or taxes in respect of any transfer occurring
contemporaneously therewith). The Company agrees that the Shares so issued will
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will take all actions necessary to make available the Shares
issuable upon exercise of this Warrant at any time, including amending its
Charter to increase the number of authorized shares of Common Stock.  The
Company will procure, at its sole expense, the listing of the Shares issuable
upon exercise of this Warrant at any time, subject to issuance or notice of
issuance, on all principal stock exchanges, if any, on which the Common Stock is
then listed or traded.

 

5.                                      No Fractional Shares or Scrip. No
fractional Shares or scrip representing fractional Shares shall be issued upon
any exercise of this Warrant. In lieu of any fractional Share to which the
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Common Stock on the
last trading day preceding the date of exercise less the pro-rated Exercise
Price for such

 

3

--------------------------------------------------------------------------------


 

fractional share.

 

6.                                      No Rights as Stockholders; Transfer
Books. This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a stockholder of the Company prior to the date of exercise
hereof. The Company will at no time close its transfer books against transfer of
this Warrant in any manner which interferes with the timely exercise of this
Warrant.

 

7.                                      Charges, Taxes and Expenses. Issuance of
certificates for Shares to the Warrantholder upon the exercise of this Warrant
shall be made without charge to the Warrantholder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company.

 

8.                                      Transfer/Assignment.

 

(A)                              Subject to compliance with clauses (B) and
(C) of this Section 8, this Warrant and all rights hereunder are transferable,
in whole or in part (provided that in the case of a partial transfer of this
Warrant, the number of Shares subject to the partial transfer shall not be less
than 420,988), upon the books of the Company by the registered holder hereof in
person or by duly authorized attorney, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of the transferee, upon surrender of this Warrant, duly
endorsed, to the principal executive office of, or agency designated by, the
Company set forth in Section 19. All expenses (other than stock transfer taxes)
and other charges payable in connection with the preparation, execution and
delivery of the new warrants pursuant to this Section 8 shall be paid by the
Company.

 

(B)                                Unless the Company has failed to pay
Obligations (as that term is defined in the Financing Agreement) in full upon
the acceleration of the Obligations or upon the maturity of the Obligations (in
the case of which failure, this clause (B) does not apply), if the Warrantholder
proposes to transfer this Warrant, in whole or in part, the Warrantholder shall
promptly give written notice (the “Transfer Notice”) to the Company of such
transfer.  The Transfer Notice shall describe in reasonable detail the proposed
transfer including, without limitation, the number of shares covered by the
portion of the Warrant to be transferred, the nature of such transfer, the form,
amount and timing of the consideration to be paid, and the name and address of
each prospective purchaser or transferee.  For a period of ten (10) business
days following receipt of the Transfer Notice, the Company shall have the right
to purchase the Warrant, or the part thereof, subject to such notice on the same
terms and conditions as set forth therein.  The Company’s purchase right shall
be exercised by written notice signed by an officer of the Company (the “Company
Notice”) and delivered to the Warrantholder within such ten (10) business day
period.  The Company shall effect the purchase of the Warrant or part thereof to
be transferred on the terms set forth in the Transfer Notice. If Company does
not deliver the Company Notice within such ten (10) business day period or if
the Company fails to effect the purchase as required, then the Warrantholder
within such ten (10) business day thereafter shall effect the transfer strictly
in the manner set forth in the Transfer Notice or, if it does not, the Transfer
Notice shall be null and void and no other transfer of the Warrant or part
thereof shall be made unless the requirement of this clause (B) have been met
with respect to such other transfer.

 

(C)                                Neither the securities represented by this
Warrant nor the securities issuable upon exercise of this Warrant have been
registered under the Securities Act and such securities may be resold only if
registered pursuant to the Securities Act or if an exemption from registration
is available. Further, the securities issuable upon exercise of this Warrant may
be issued and sold to the holder hereof only if the issuance thereof has been
registered under the Securities Act or an exemption from registration is
available.

 

9.                                      Exchange and Registry of Warrant. This
Warrant is exchangeable, upon the surrender hereof by the Warrantholder to the
Company, for a new warrant or warrants of like tenor and representing the right
to purchase the same aggregate number of Shares. The Company shall maintain a
registry showing the name and address of the Warrantholder as the registered
holder of this Warrant. This Warrant may be surrendered for exchange or exercise
in accordance with its terms, at the principal executive office of the Company,
and the Company shall be entitled to rely in all respects, prior to written
notice to the contrary, upon such registry.

 

10.                                Loss, Theft, Destruction or Mutilation of
Warrant. Upon receipt by the Company of evidence

 

4

--------------------------------------------------------------------------------


 

reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and in the case of any such loss, theft or destruction, upon
receipt of a bond, indemnity or security reasonably satisfactory to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company shall make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same aggregate number of Shares as provided for in such
lost, stolen, destroyed or mutilated Warrant.

 

11.                                Saturdays, Sundays, Holidays, etc. If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a business day, then such action
may be taken or such right may be exercised on the next succeeding day that is a
business day.

 

12.                                Public Information.   The Company covenants
that it will use its commercially reasonable efforts to timely file all reports
and other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations promulgated by the SEC thereunder
unless the Company is not required to file such reports.  The Company shall have
no obligation to maintain the listing of its Common Stock on any exchange or
quotation system or to continue to remain subject to the reporting requirements
of the Exchange Act. The Company will use commercially reasonable efforts to
take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant, sell this Warrant without registration
under the Securities Act within the limitation of the exemptions provided by
(A) Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (B) any successor rule or regulation hereafter adopted by the SEC.  If
the Company is not required to file reports under the Exchange Act, the Company
will deliver to the Warrantholder (a) within 120 days after each fiscal year
end, annual financial statements and (b) within forty five (45) days after the
close of each fiscal quarter of the Company,  quarterly financial statements,
which financial statements shall be meet the requirements for financial
statements set forth in Section 6.1.1 (a) and (c) of the Financing Agreement
(even though the Financing Agreement may no longer be in effect).

 

13.                                Adjustments and Other Rights. The Exercise
Price and the number of Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as follows:

 

(A)                              Adjustments Related to the Term Loan.  The
number of Shares issuable upon exercise of this Warrant shall be reduced by
(i) 420,988 shares if the Term Loan balance is reduced by 50% of the balance on
the Issue Date on or before July 31, 2009, (ii) 841,976 shares (including any
prior reduction under clause (i)) if the Term Loan balance is paid in full on or
before October 31, 2009, or (iii) 100% if the Obligations are paid in full on or
before April 30, 2010 (the “Vesting Date”); provided, however, that the
Warrantholder shall not be entitled to the reductions under clause (i) or clause
(ii) unless on the date of determination (x) no Event of Default (as defined in
the Financing Agreement) exists and (y) the Warrantholder has positive
Availability (as that term is defined in the Financing Agreement) after
excluding from the Borrowing Base (as that term is defined in the Financing
Agreement) accounts and inventory that were not of the type eligible for
inclusion in Eligible Receivables and Eligible Inventory (as such terms are
defined in the Financing Agreement), respectively, on the Closing Date (as
defined in the Financing Agreement).

 

(B)                                Stock Splits, Subdivisions, Reclassifications
or Combinations. If, after the Issue Date, the Company shall (i) declare and pay
a dividend or make a distribution on its Common Stock in shares of Common Stock,
(ii) subdivide or reclassify the outstanding shares of Common Stock into a
greater number of shares, or (iii) combine or reclassify the outstanding shares
of Common Stock into a smaller number of shares, the number of Shares issuable
upon exercise of this Warrant at the time of the record date for such dividend
or distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Warrantholder
after such date shall be entitled to purchase the number of shares of Common
Stock that such holder would have owned or been entitled to receive in respect
of the shares of Common Stock subject to this Warrant after such date had this
Warrant been exercised immediately prior to such date. In such event, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment and (2) the Exercise Price in effect immediately prior to

 

5

--------------------------------------------------------------------------------


 

the record or effective date, as the case may be, for the dividend,
distribution, subdivision, combination or reclassification giving rise to this
adjustment by (y) the new number of Shares issuable upon exercise of this
Warrant determined pursuant to the immediately preceding sentence.

 

(C)                                Adjustments for Certain Dilutive Issuances.

 

(i)                                    (X)                               If the
Company shall issue, after the Issue Date, any Additional Stock (as defined
below) for a consideration per share less than the Exercise Price in effect
immediately prior to the issuance of such Additional Stock, the Exercise Price
in effect immediately prior to each such issuance shall forthwith (except as
otherwise provided in this clause (i)) be adjusted to a price equal to the price
paid per share for such Additional Stock.

 

(Y)                                In the case of the issuance of Common Stock
for cash, the consideration shall be deemed to be the amount of cash paid
therefore before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.  In the case of the
issuance of the Common Stock for a consideration in whole or in part other than
cash, the consideration other than cash shall be deemed to be the fair value
thereof as determined by the Board of Directors irrespective of any accounting
treatment.

 

(Z)                                In the case of the issuance (whether before,
on or after the Issue Date) of options to purchase or rights to subscribe for
Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the following provisions shall apply for all
purposes of this subsection 13(C)(i):

 

(1)                                  The shares of Common Stock deliverable upon
exercise of such options to purchase or rights to subscribe for Common Stock
shall be deemed to have been issued at the time such options or rights were
issued and for a consideration equal to the consideration (determined in the
manner provided in subsections 13(C)(i)(Y)), if any, received by the Company
upon the issuance of such options or rights plus the minimum exercise price
provided in such options or rights for the Common Stock covered thereby.

 

(2)                                   The shares of Common Stock deliverable
upon conversion of or in exchange for any such convertible or exchangeable
securities or upon the exercise of options to purchase or rights to subscribe
for such convertible or exchangeable securities and subsequent conversion or
exchange thereof shall be deemed to have been issued at the time such securities
were issued or such options or rights were issued and for a consideration equal
to the consideration, if any, received by the Company for any such securities
and related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by the Company upon the conversion or exchange of such
securities or other exercise of any related options or rights (the consideration
in each case to be determined in the manner provided in subsections
13(C)(i)(Y)).

 

(ii)                                      “Additional Stock” shall mean any
shares of Common Stock issued (or deemed to have been issued pursuant to
subsection 13(C)(i)(Z)) by the Company after the Issue Date other than shares of
Common Stock issuable or issued to employees, directors, and consultants of the
Company directly or pursuant to a stock option plan, restricted stock plan or
other equity incentive plan approved by Board of Directors of the Company.

 

(D)                                Other Distributions.  In the event the
Company shall declare a distribution payable to holders of Common Stock in any
of its assets or debt securities or any rights or warrants to purchase debt
securities, assets, or other securities of the Company, the Exercise Price shall
be adjusted as follows: the Exercise Price immediately before such distribution
shall be multiplied by a fraction, the numerator of which shall be (1) the
current Market Price per share of Common Stock on the record date of the other
distribution (“Other Distribution Record Date”) minus (2) the fair market value
on the Other Distribution Record Date of the assets, securities, rights or
warrants applicable to one share of Common Stock; the

 

6

--------------------------------------------------------------------------------


 

denominator of which shall be the current Market Price per share of Common Stock
on the Other Distribution Record Date.  The Board of Directors of the Company
shall make a reasonable determination of the fair market value.  This subsection
(D) does not apply to any transactions referred to in subsection (B) of this
Section 13.

 

(E)                                  Notice of Business Combinations. If the
Company shall to propose to enter into a Business Combination, at the same time
the Company gives any notice to shareholders of, and in any event least ten
(10) days before, the closing of the proposed Business Combination, the Company
shall provide the Warrantholder with written notice thereof.  This notice shall
set forth:  (i) the name and address of the proposed parties in the transaction;
(ii) the proposed structure of the Business Combination; (iii) the proposed kind
and amount of stock, securities or the property receivable and the terms and
conditions of payment in connection with the Business Combination; (iv) the
number of outstanding shares of capital stock of the Company at such time, and
(v) such facts with respect to the Business Combination as shall be reasonably
necessary to indicate the kind and amount of stock, securities or the property
receivable as a result of such Business Combination if the Warrantholder were to
exercise its rights under this Warrant.

 

(F)                                  Rounding of Calculations; Minimum
Adjustments. All calculations under this Section 13 shall be made to the nearest
one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th) of a
share, as the case may be. Any provision of this Section 13 to the contrary
notwithstanding, no adjustment in the Exercise Price or the number of Shares
into which this Warrant is exercisable shall be made if the amount of such
adjustment would be less than $0.01 or one-tenth (1/10th) of a share of Common
Stock, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.01 or one-tenth (1/10th) of a share of
Common Stock, or more.

 

(G)                                 Timing of Issuance of Additional Common
Stock Upon Certain Adjustments. In any case in which the provisions of this
Section 13 shall require that an adjustment shall become effective immediately
after a record date for an event, the Company may defer until the occurrence of
such event (i) issuing to the Warrantholder of this Warrant exercised after such
record date and before the occurrence of such event the additional shares of
Common Stock issuable upon such exercise by reason of the adjustment required by
such event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

 

(H)                                Statement Regarding Adjustments. Whenever the
Exercise Price or the number of Shares into which this Warrant is exercisable
shall be adjusted as provided in this Section 13, the Company shall forthwith
file at the principal executive office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Shares into which this Warrant shall
be exercisable after such adjustment, and the Company shall also cause a copy of
such statement to be sent by mail, first class postage prepaid, to each
Warrantholder at the address appearing in the Company’s records.

 

(I)                                     Notice of Adjustment Event. In the event
that the Company shall propose to take any action of the type described in this
Section 13 (but only if the action of the type described in this Section 13
would result in an adjustment in the Exercise Price or the number of Shares into
which this Warrant is exercisable or a change in the type of securities or
property to be delivered upon exercise of this Warrant), the Company shall give
notice to the Warrantholder, in the manner set forth in Section 13(I), which
notice shall specify the record date, if any, with respect to any such action
and the approximate date on which such action is to take place. Such notice
shall also set forth the facts with respect thereto as shall be reasonably
necessary to indicate the effect on the Exercise Price and the number, kind or
class of shares or other securities or property that shall be deliverable upon
exercise of this Warrant. In the case of any action that would require the
fixing of a record date, such notice shall be given at least 10 days prior to
the date so fixed, and in case of all other action, such notice shall be given
at least 15 days prior to the taking of such

 

7

--------------------------------------------------------------------------------


 

proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

 

(J)                                      Proceedings Prior to Any Action
Requiring Adjustment. As a condition precedent to the taking of any action that
would require an adjustment pursuant to this Section 13, the Company shall take
any action that may be necessary, including obtaining regulatory, securities
exchange or stockholder approvals or exemptions, in order that the Company may
thereafter validly and legally issue as fully paid and nonassessable all shares
of Common Stock that the Warrantholder is entitled to receive upon exercise of
this Warrant pursuant to this Section 13.

 

(K)                                  Adjustment Rules. Any adjustments pursuant
to this Section 13 shall be made successively whenever an event referred to
herein shall occur. If an adjustment in Exercise Price made hereunder would
reduce the Exercise Price to an amount below par value of the Common Stock, then
such adjustment in Exercise Price made hereunder shall reduce the Exercise Price
to the par value of the Common Stock.

 

14.                                 No Avoidance. The Company will not, by
amendment of its Charter or through any reorganization, transfer of all or
substantially all of the assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company; provided, for the sake of clarity, a Business
Combination for which the Company has complied with the requirements of
Section 13(E) (Business Combinations) does not violate this Section.

 

15.                                 Governing Law. This Warrant will be governed
by and construed in accordance with the laws of the State of Maryland. To the
extent permitted by applicable law, each of the Company and the Warrantholder
hereby unconditionally waives trial by jury in any legal action or proceeding
relating to this Warrant or the transactions contemplated hereby or thereby.

 

16.                                 Binding Effect. This Warrant shall be
binding upon any successors or assigns of the Company.

 

17.                                 Amendments. This Warrant may be amended and
the observance of any term of this Warrant may be waived only with the written
consent of the Company and the Warrantholder.

 

18.                                 Prohibited Actions. The Company agrees that
it will not take any action that would entitle the Warrantholder to an
adjustment of the Exercise Price if the total number of shares of Common Stock
issuable after such action upon exercise of this Warrant, together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise of all outstanding options, warrants, conversion and
other rights, would exceed the total number of shares of Common Stock then
authorized by its Charter.

 

19.                                 Notices. Any notice, request, instruction or
other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

(A)

if to the Company:

 

 

 

 

TVI Corporation

 

 

7100 Holladay-Tyler Road

 

 

Glenn Dale, MD 20769

 

 

Attention: Chief Executive Officer

 

 

Facsimile: (301) 352-8818

 

8

--------------------------------------------------------------------------------


 

 

 

With copy to:

 

 

 

 

 

Duane Morris LLP

 

 

30 South 17th Street

 

 

Philadelphia, Pennsylvania 19010

 

 

Richard A. Silfen, Esq.

 

 

Facsimile: (215) 689-4385

 

 

 

(B)

if to the Warrantholder:

 

 

 

 

 

Branch Banking and Trust Company

 

 

8200 Greensboro Drive, Suite 800

 

 

McLean, Virginia 22102

 

 

Attention:                                         Derek T. Whitwer

 

 

 

 

 

With copy to:

 

 

 

 

 

Miles & Stockbridge P.C.

 

 

10 Light Street

 

 

Baltimore, MD 21202

 

 

Attn:                    Frederick W. Runge, Jr.

 

20.                                Entire Agreement. This Warrant and the
Forbearance Agreement (including all documents incorporated therein), contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto.

 

The Company’s signature is on the following page.  The rest of this page is
intentionally left blank.

 

9

--------------------------------------------------------------------------------


 

COMPANY’S SIGNATURE PAGE TO
WARRANT TO PURCHASE COMMON STOCK

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

 

Dated:  November 20, 2008

 

 

TVI CORPORATION

 

 

 

 

 

By:

  /s/ Harley Hughes

 

Name: Harley Hughes

 

Title: President and Chief Executive Officer

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

  /s/ Sherri Voelkel

 

Name: Sherri Voelkel

 

Title: Senior Vice President, Chief Financial Officer and Secretary

 

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

[Form of Notice of Exercise]

 

Date:              

 

TO: TVI Corporation (the “Company”)

 

RE: Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby subscribes for and purchases the number of shares of the Common Stock set
forth below covered by such Warrant, or for all of the shares issuable on the
date hereof upon exercise of such Warrant if this Notice of Exercise does not
specify the number of shares of Common Stock for which the undersigned so
subscribes and purchases. The undersigned, in accordance with Section 3 of the
Warrant, hereby agrees to pay the aggregate Exercise Price for such shares of
Common Stock in the manner set forth below.  To the extent that the Exercise
Price A new warrant evidencing the remaining shares of Common Stock covered by
such Warrant, but not yet subscribed for and purchased, if any, should be issued
in the name set forth below.

 

Number of Shares of Common Stock:

 

Method of Payment of Exercise Price:

 

(Check the appropriate box below to indicate method of payment of Exercise
Price.  If no box is checked, then such Warrant shall be deemed to have been
exercised pursuant to Section 3(ii) of Such Warrant; provided, however, that no
exercise of such Warrant shall be effective unless and until the Company has
received payment in full, in the manner prescribed by Section 3(ii) of such
Warrant, of the aggregate Exercise Price payable with respect to the number of
shares of Common Stock subscribed for and purchased by this Notice of Exercise.)

 

o                                   Cashless exercise pursuant to
Section 3(i) of such Warrant; or

 

Note:                  If the undersign indicates “cashless exercise” pursuant
to Section 3(i) of such Warrant, then the Warrant shall not be effective unless
and until consent of the Company to such method of payment is indicated by
execution of this Notice of Exercise on behalf of the Company in the space
provided below, unless such consent of the Company is not required by
Section 3(i) of such Warrant.

 

o                                   Cash exercise pursuant to Section 3(ii) of
such Warrant.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

The undersigned hereby represents that the undersigned is an “accredited
investor” as defined in Regulation D under the Securities Act of 1933, as
amended.

 

Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consent by the Company to “Cashless Exercise” of such Warrant pursuant to
Section 3(i) of such Warrant (to the Extent Required by Section 3(i) of such
Warrant):

TVI CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

]

 

12

--------------------------------------------------------------------------------